Exhibit 10.2

MOTRICITY, INC.

THIRD AMENDMENT TO LETTER AGREEMENT

THIS THIRD AMENDMENT TO LETTER AGREEMENT (this “Amendment”) is made as of
August 21, 2011 by and between Motricity, Inc. (the “Company”) and James R.
Smith, Jr. (“Executive”).

WHEREAS, the Company and Executive have entered into that certain Offer Letter
Agreement, dated January 8, 2009, as amended by the First Amendment thereto
dated May 19, 2010 and the Second Amendment thereto dated April 19, 2011 (the
“Agreement”).

WHEREAS, the Company and Executive now wish to amend the Agreement to reflect
certain changes to the terms of Executive’s employment.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein. Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

FIRST: The section of the Agreement under the heading “Position” is hereby
amended and restated in its entirety as follows:

“Your position will be Interim Chief Executive Officer reporting to the
Company’s Board of Directors with the duties and responsibilities of an
executive officer and such other duties and responsibilities as may be assigned
and removed from time to time in the sole discretion of the Board.

SECOND: The section of the Agreement under the heading “Carve Out” is hereby
removed in its entirety and hereafter of no further force and effect null and
void ab initio.

THIRD: The Agreement is hereby amended by replacing the third paragraph of the
section of the Agreement under the heading “Severance Pay” such that the
definition of Good Reason reads in full as follows:

“For purposes of this Employment Agreement, “Good Reason” shall mean, without
your consent: (i) a material diminution in your authority (including, without
limitation, if you cease to serve as Interim Chief Executive Officer and are not
appointed the permanent Chief Executive Officer), duties, annual base salary or
responsibilities – for example, the Company takes an action that materially
reduces the business model, size and/or complexity of the Company; (ii) any
action or inaction that constitutes a material breach by the Company of this
Employment Agreement; or (iii) a material change in the geographic location at
which you perform your services; provided, however, that a restructuring of the
Company’s operations or a sale or divestiture of a portion of the Company’s
business shall not constitute Good Reason if you continue as the interim Chief
Executive Officer or permanent Chief Executive Officer of the reorganized or
remaining Company; provided, further, Good Reason shall not exist unless and
until you satisfy the notice and cure period provisions set forth below. You
must provide a notice of termination, to the Company within ninety (90) days of
the initial existence of the condition, event or circumstance that constitutes
Good Reason. Upon receipt of such notice, the Company shall have thirty
(30) days during which it may remedy the condition, event or circumstance that
constitutes Good Reason. If the Company remedies such condition, event or
circumstance, then you shall not be entitled to terminate employment with the
Company for Good Reason for that specific condition, event or circumstance.”

FOURTH: Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first written above.

 

  MOTRICITY, INC.   By:  

/s/ Chuck Scullion

  Name:   Chuck Scullion   Title:   Chief Strategy and Administrative Officer  
EXECUTIVE  

/s/ James R. Smith, Jr.

  James R. Smith, Jr.

 